



COURT OF APPEAL FOR ONTARIO

CITATION: Fraser v. United Steel Workers Union Local 2004,
    2019 ONCA 200

DATE: 20190313

DOCKET: C65614

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Ken
    Fraser

Appellant

and

United Steel Workers
    Union Local 2004

Respondent

Ken Fraser in person, assisted by Sandra Donney-Fraser

Daniel Sheppard and Charles Sinclair, for the respondent

Heard and released orally: March 8, 2019

On appeal from the
    judgment of Justice Gareau of the Superior Court of Justice, dated June 12,
    2018.

REASONS FOR DECISION

[1]

The appellant appeals from the decision of the motion judge that the
    Canada Industrial Relations Board has exclusive jurisdiction over his claim and
    therefore dismissing his action brought in the Ontario Superior Court. His
    claim is for redress from the actions the union took to discipline him
    following his allegations of financial and procedural improprieties on the part
    of the union. He submits that this is not the usual type of labour relations
    matter that is within the exclusive jurisdiction of the Board and that the
    motion judge erred in so finding.

[2]

We do not agree. We see no error in the analysis of the motion judge and
    his conclusions, particularly found at paras. 28 and 30 as follows:

28. In Mr. Frasers case, the
Canada Labour Code
provisions are designed to deal with the very internal dispute between union
    workers and the union which he raises and provides an adjudication process
    through the Canada Industrial Relations Board and remedy provisions.

30. As to whether the Ontario Superior Court of Justice has
    jurisdiction to hear the action commenced by Ken Fraser against the United
    Steelworkers Union Local 2004, my view is that this court does not have
    jurisdiction to hear that claim given the essential character of the claim
    and the statutory scheme in place under the provisions of the
Canadian
    Labour Code
.

[3]

The appeal is therefore dismissed. Costs are to be paid to the
    respondent in the amount of $1,500, inclusive of disbursements and HST.

K.
    Feldman J.A.

L.B.
    Roberts J.A.

Fairburn
    J.A.


